Citation Nr: 0329087	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-00 004A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
varicose veins of the legs during the period prior to January 
12, 1998.  

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg during the period beginning 
January 12, 1998.  

4.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg during the period beginning 
January 12, 1998.  

5.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1982.

This matter is before the Board of Veterans' Appeals on 
appeal of a June 1997 rating decision from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the appeal has since been 
transferred to the St. Petersburg, Florida, RO.  The RO 
scheduled the veteran for a Travel Board hearing in November 
2002, but she failed to appear for the hearing without 
explanation.  She has not requested that the hearing be 
rescheduled.  Therefore, her request for a Travel Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


REMAND

During the pendency of this appeal the RO granted entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and assigned an initial 30 percent evaluation, 
effective December 18, 1998.  The RO continued to deny 
entitlement to service connection for a depressive disorder.  
In the statement dated in May 2002, the veteran's 
representative states that the contention before the Board is 
not service connection for additional psychiatric disability, 
but whether the rating for the already service-connected PTSD 
should be increased.  This statement clearly raises the issue 
of entitlement to an increased rating for PTSD.  In addition, 
it raises the question of whether the veteran desires to 
withdraw from her appeal the issue of entitlement to service 
connection for a depressive disorder.

With respect to the veteran's claims for increased ratings 
for asthma and varicose veins and for a total rating based on 
unemployability, the Board notes that there is no medical 
evidence of record addressing the severity of the veteran's 
asthma or varicose veins since April 2000 or addressing the 
severity of her PTSD since March 1999.  Moreover, up-to-date 
employment and education information has not been obtained 
from the veteran.

VA's duty to assist the veteran in obtaining and developing 
facts and evidence to support the claim includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board also notes that in August 2001 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of the VCAA.  It informed the 
veteran that if the evidence and information requested in the 
letter were not received within 60 days, the RO would decide 
the claims based on the evidence of record.  Although the 
time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

1.  The RO should request the veteran to 
clarify whether she desires to withdraw 
or continue her appeal as to the issue of 
entitlement to service connection for 
depressive disorder.

2.  With respect to the issues on appeal 
and the claim for an increased rating for 
PTSD, the RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.  

3.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any such 
evidence, it should so inform the veteran 
and her representative, and request them 
to provide a copy of such evidence.

4.  When the above has been completed, 
the RO should schedule the veteran for a 
VA psychiatric examination.  The examiner 
must review the claims folders before 
completing the examination report.  Any 
indicated studies should be performed.  
The examiner should identify the nature, 
frequency, duration and severity of all 
manifestations of the veteran's PTSD.  If 
the veteran is found to have any other 
psychiatric disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service or 
service-connected disability.  To the 
extent possible, the manifestations of 
the veteran's service-connected 
disability should be distinguished from 
those of any non service-connected 
disorders found to be present.  The 
examiner should also provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  The rationale 
for all opinions expressed should be 
provided.

5.  The RO should schedule the veteran 
for an examination by a physician with 
appropriate expertise to determine the 
nature and severity of all manifestations 
of the service-connected asthma.  The 
examiner must review the claims folder 
before completing the examination report.  
The examination must include pulmonary 
function tests required for rating 
purposes.  The examiner should also 
discuss the frequency of required 
physician care, the frequency and 
duration of exacerbations, and the 
medications used for control to include 
whether and how frequently the veteran 
requires the use of systemic (oral or 
parenteral) corticosteroids or 
immunosuppressive medications for her 
asthma.  The examiner should comment on 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
provided.

6.  The RO should schedule the veteran 
for an examination by a physician with 
the appropriate expertise to determine 
the nature and severity of all 
manifestations of service-connected 
varicose veins of the left and right 
legs.  The examiner must review the 
claims folders before completing the 
examination report.  The examiner should 
describe the size and location of any 
varicose veins.  The examiner should 
document any manifestations of the 
varicose veins, including edema and/or 
skin changes, particularly stasis 
pigmentation, eczema and/or ulceration.  
If there is evidence of stasis 
pigmentation, eczema or ulceration, the 
examiner should provide an opinion as to 
whether such is intermittent or 
persistent.  The examiner should also 
comment on the impact of the disability 
on the veteran's ability to work.  The 
examiner should provide the rational for 
all opinions expressed.

7.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

8.  The RO should then adjudicate the 
claim for an increased rating for PTSD 
and inform the veteran of her appellate 
rights with respect to this decision.

9.  The RO should also readjudicate the 
issues remaining on appeal.  If any of 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


